DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 8 and 14 are objected to because of the following informalities:
Claim 7, line 6, “arrive the user” should be --arrive at the user--.
Claim 14 should depend from claim 12 instead of claim 11, to provide proper antecedent basis for: “The communication system.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, line 3, “the PRBs” lack antecedent basis in the claim.
 Claim 8, line 2, “the eNodeB PRBs” lack antecedent basis in the claim.
Claim 10, line 1, “said ground station” lacks antecedent basis in the claim.
Claim 11, lines 1-2, “said ground station” lacks antecedent basis in the claim.
Claim 14, line 3, assuming claim 14 properly depends from claim 12, “said n-directional antennas” would lack antecedent basis in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dankberg et al. U.S. Patent App. Pub. No. 2008/0247351.
Regarding claim 1, Dankberg discloses a base station for communication with a terminal station having a plurality of terminal station antennas, the base station (i.e. 115 – Fig. 1B) comprising: a plurality of directional antennas (i.e. 110-1, 110-2), each of said plurality of directional antennas in communication with satellites in view (i.e. 105-1, 105-2), and a processing device (i.e. DSP Tx 1105 – Fig. 11, see ¶¶ [0105]-[0107]) to transmit each of the multiple base-station antenna signals via each of the plurality of directional antennas to satellites seen by the terminal station for retransmission to the plurality of terminal station antennas (see Fig. 1B, ¶¶ [0070]-[0078]).
Regarding claim 2, Dankberg further discloses that the processing device transmits a first signal via a first one of the plurality of directional antennas and a second signal via a second one of the plurality of directional antennas (i.e. signals 135, 137 – Fig. 1B), said first signal having first data and said second signal having second data as a plurality of data streams are sent from the plurality of antennas, respectively (¶ [0107]), the first signal being retransmitted by the respective satellite at a same frequency as the second signal being retransmitted by the respective satellite as each signal may be transmitted on a shared frequency and received by two or more antennas at the subscriber terminal (¶ [0103]).
Regarding claim 4, Dankberg discloses a base station (115 – Fig. 1B) for communication with a terminal station having a plurality of terminal station antennas, the base station comprising: a first directional antenna (i.e. 110-1) in communication with a first satellite (105-1), a second directional antenna (110-2) in communication with a second satellite (105-2), and a processing device (i.e. DSP Tx 1105 – Fig. 11, see ¶¶ [0105]-[0107]) to transmit and/or receive a first signal (i.e. 135) having first data via said first directional antenna to and/or from the first satellite and a second signal (i.e. 137) having second data via said second directional antenna to and/or from the second satellite, wherein the first and second satellites relay the first and second signal via a same frequency to the plurality of terminal station antennas (see ¶¶ [0070]-[0078], [0103], [0107]).
Regarding claim 5, Dankberg further discloses multiplexing techniques to transmit first and second data using first and second signals (¶ [0108]), and further discloses SIMO communication may be initially established (¶ [0032]), such that a first signal is transmitted via a first directional antenna to and/or from the first beam of a satellite and a second signal having second data via the first directional antenna to and/or from the second beam of the same satellite, where beams from satellite antennas (i.e. 1115-a, 1115-b, which may be on the same satellite - ¶ [0105]), relay the first and second signal via a same frequency to and/or from the plurality of terminal station antennas (i.e. 1125-a, 1125-b – see Fig. 11), as each signal may be transmitted on a shared frequency that is received by antennas at the subscriber terminal 1020 (see ¶ [0103]).
Regarding claim 9, Dankberg further discloses that the device operates in diversity mode to improve the link performance and/or Spatial Multiplexing mode to enhance the throughput utilizing the MIMO functionality (see ¶¶ [0072], [0077], [0108]).
Regarding claim 11, Dankberg further discloses that the processing device (i.e. DSP Tx 1105 – Fig. 11) transmits multiple base-station antenna signals via each of the n-directional antennas to the respective first satellite for retransmission to the plurality of n-terminal station antennas (see ¶¶ [0070]-[0078], [0103], [0107]; Fig. 1B).
Regarding claim 12, Dankberg discloses a communication system in Fig. 1B comprising a terminal station 130 having a plurality of n-antennas 127, each of said plurality of n-antennas in communication with a respective satellite beam with different polarization and/or phase centers, as Dankberg discloses that the transmitters antennas (i.e. 1115-a, 1115-b), which may be in respective satellites, employ polarization diversity (see ¶ [0105], Fig. 11), and a ground station having 115 a first directional antenna 110 communicating a signal to one or all of the plurality of n-terminal station antennas via the respective satellite beam (see Fig. 1B).
Regarding claim 14, Dankberg further discloses that the ground station comprises a processing device (i.e. DSP 1105 - ¶ [0107]) to transmit multiple base-station antenna signals via each of directional antennas (i.e. 110-1, 110-2) to the respective satellite beam for retransmission to the plurality of n-terminal station antennas (see Fig. 1B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dankberg et al. in view of Jayashima et al. U.S. Patent App. Pub. No. 2017/0086255.
Regarding claim 3, Dankberg discloses a base station as described above, but does not expressly disclose that the base station comprises a Doppler and/or delay compensator connected between the processing device and each of the directional antennas to provide Doppler and/or delay compensation to signals transmitted and received over the plurality of directional antennas to/from the multiple satellites and/or the multiple beams of the same satellite.
Jayashima discloses delay/Doppler compensation devices connected directly to antennas that apply associated delay/Doppler compensation (see ¶ [0034]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a Doppler and/or delay compensator between a processor and antennas, as disclosed by Jayashima, in the device of Dankberg in order to correct for the relative motion of the satellites.
Regarding claim 6, Dankberg discloses a base station as described above, but does not expressly disclose that the base station comprises a first Doppler and/or delay compensator connected between the processing device and the first directional antenna to provide Doppler and/or delay compensation to signals transmitted and received over the first directional antenna, and a second Doppler and/or delay compensator connected between the processing device and the second directional antenna to provide Doppler and/or delay compensation to signals transmitted and received over the second directional antenna.
Jayashima discloses first and second delay/Doppler compensation devices (i.e. SHDC1, SHDC2) connected directly to antennas that apply associated delay/Doppler compensation to signals communicated over the antennas (see ¶ [0034]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a Doppler and/or delay compensator between a processor and antennas, as disclosed by Jayashima, in the device of Dankberg in order to correct for the relative motion of the satellites.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dankberg et al. in view of Kusashima et al. U.S. Patent App. Pub. No. 2018/0175964.
Regarding claim 7, Dankberg discloses a base station as described above, but does not expressly disclose that the base station provides for DL signal arrival time difference on PRBs relevant to each UE, such that timing advances are applied on each of the satellites for PRBs allocated for each of the UE terminals in MIMO operation so that the MIMO signals from al the satellites arrive at the user equipment terminals at the same time.
Kusashima discloses the employment of timing advances in an LTE system employing satellites, where timing advance information is calculated and applied to signals to/from UEs to provide synchronization of the transmission signals (¶¶ [0222]-[0231]), where signals in LTE are transmitted using PRBs (¶ [0062]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for synchronization of signals to/from satellites using timing advances in a wireless communication system, as suggested by Kusashima, in the system of Dankberg, in order to account for the extra distance involving satellites used in the communication system (see Kusashima, ¶¶ [0217]-[0220]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dankberg et al. in view of Kusashima et al. as applied to claim 7 above, and further in view of Seo et al. U.S. Patent App. Pub. No. 2016/0014728.
Regarding claim 8, Dankberg in combination with Kusashima disclose a base station configured to provide for timing advances as described above, but do not disclose scheduling the eNodeB PRBs with DL timing advances for specifying UEs in MIMO operations on different ports, and avoid collision on timing adjustment.
Seo discloses scheduling resources using multiple antenna ports including UE-specific port selection for avoiding collisions and efficiency utilization (¶ [0093]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for scheduling for UE specific signals on different ports and providing collision avoidance, as suggested by Seo, in the system of Dankberg and Kusashima to provide for efficient resource utilization and to avoid unwanted collisions.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dankberg et al. in view of Jalali et al. U.S. Patent App. Pub. No. 2015/0236781.
Regarding claims 10 and 13, Dankberg discloses a communication station as described above, but does not disclose that the ground station has a further directional antenna for hand-off.
Jalali discloses a high altitude platform communication system including a ground station where one antenna communicates with a satellite and a second antenna searches for a signal to which the ground terminal should handoff (¶ [0058]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ an additional directional antenna for hand-off, as suggested by Jalali, in the system of Dankberg, to ensure that the optimal relay station is employed for communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/11/2021